DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Corbett on Tuesday March 23, 2021.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.-10.	(Cancelled)

11.	(Currently Amended)	A method for assembling an expandable rim for use in a tire retreading machine, the method comprising:
assembling a plurality of shoes so as to form a cylindrical rim structure, wherein each of the plurality of shoes is assembled by connecting at least a first segment to a second segment thereof, the first segment including a rim segment of the shoe and the second segment including a channel;

wherein a rib extends radially away from the hub, and the cylindrical rim structure is disposed around the hub such that the channel of the second segment slidably engages the rib of the hub; 
securing the cylindrical rim structure to the machine around the hub; and
expanding the cylindrical rim structure by axially displacing the hub along an axis of rotation of the hub such that the rib slides within the channel.

12.	(Original)	The method of claim 11, wherein assembling the plurality of shoes to form the cylindrical rim structure further includes positioning at least one belt around a cylinder formed by mating rim segments of individual shoes.

13.	(Original)	The method of claim 11, wherein assembling the first segment and the second segment includes aligning the first segment and the second segment with pins.

14.	(Original)	The method of claim 11, wherein assembling the first segment and the second segment includes using at least one of fasteners, welding, pinning and keying processes.

15.	(Previously Presented)	The method of claim 11, further comprising servicing the machine by replacing at least one second segment of a shoe, said second segment including a worn channel.

16.-22.  (Cancelled)

assembling a plurality of shoes so as to form a cylindrical rim structure, wherein each of the plurality of shoes is assembled by coupling a shoe rim component to a shoe interface component, the shoe interface component including a channel;
wherein the hub comprises a rib extending radially away from the hub, and-5-4828-5128-3412.1Atty. Dkt. No. 110905-0123 the cylindrical rim structure is disposed around the rim structure such that the channel of the shoe interface component slidably engages the rib of the hub;
disposing the cylindrical rim structure around a hub of the machine such that the channel of the shoe interface component slidably engages a portion of the hub; 
expanding the cylindrical rim structure by axially displacing the hub along an axis of rotation of the hub such that the rib slides within the channel; and
securing the cylindrical rim structure to the machine around the hub.

24.-25.  (Cancelled)

26.	(Previously Presented)	The method of claim 23, further comprising:
providing a replacement shoe interface component;
disassembling at least one of the plurality of shoes into the shoe interface component and the shoe rim component; and
coupling the replacement shoe interface component to the shoe rim component.

27.	(Previously Presented)	The method of claim 23, wherein assembling the plurality of shoes to form the cylindrical rim structure further includes positioning at least one belt around a cylinder formed by mating shoe rim components of individual shoes.


29.	(Previously Presented)	The method of claim 23, wherein assembling the shoe rim component and the shoe interface component includes using at least one of fasteners, welding, pinning, and keying processes.

30.	(Previously Presented)	The method of claim 23, further comprising servicing the machine by replacing at least one shoe interface component having a worn channel.



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
		
								/Hadi Shakeri/
March 18, 2021						Primary Examiner, Art Unit 3723